            Richard Mancino (pro hac vice)                     David W. Evans
                rmancino@willkie.com                           HAIGHT BROWN & BONESTEEL
      7
            Shaimaa M. Hussein (pro hac vice)                  Three Embarcadero Center, Suite 200
                shussein@willlde.com                           San Francisco, CA 94111
      3     Matthew Dollan (pro hac vice)                      Telephone: (415) 281-7624
                rndollan@willkie.com
     4
            WILLME FARR & GALLAGHER LLP                        Facsimile: (415) 546-7505
            787 Seventh Avenue                                    devans @hbblaw.com
     5      New York, NY 10019
            Telephone: (212) 728-8000
     6      Facsimile: (212) 728-9000
     7
           Richard D. Bernstein (pro hac vice pending)
           1875 K Street, N.W.
     8     Washington, D.C. 20006-1238
           Telephone: (301) 775-2064
     9
               rbernsteinlaw @ gmail.com
 10
           Cottnselfr Amici Curiae Christopher Shays, Christine Todd Whitman, Peter Keisler, Carter
           Phi/tips, John Be/linger ilL Stanley Twardy, and Richard Bernstein
 II

 12
                                       UNITED STATES DISTRICT COURT
 13                                  NORTHERN DISTRICT OF CALIFORNIA
                                            OAKLAND DIVISION
 14
          STATE OF CALiFORNIA, et al.,                          [PROPOSED] ORDER GRANTING
 15                                                             MOTION TO WITHDRAW AS
                                             Plaintiffs,        COUNSEL FOR AWCICUJUAF
 16                                                             CHRISTINE TODD WHITMAN, PETER
                 v.                                             KEISLER, CARTER PHILLIPS, JOHN
17                                                              BELLINGER III, STANLEY TWARDY,
          DONALD J. TRUMP, in his official capacity as          AND RICHARD BERNSTEIN
18        President of the United States of America, et al.,

19                                           Defendants.
                                                                Case No. 4:19-C V-00872-HSG
20

21
          SIERRA CLUB and SOUTHERN BORDER
          COMMUNITIES COALITION,

23                                          Plaintiffs,

24               V.


25        DONALD J. TRUMP, President of the United
          States, in his official capacity, et al.,             Case No. 4:19-CV-00892-HSG
26
                                            Defendants.
27

28
                          Matthew Dollan seeks to withdraw as counsel pro hac vice for arnici curiae Christopher
      2              ..               .

          Shays, Christine Todd Whitman, Peter Keisler, Carter Phillips, John Bellinger III, Stanley Twardy,
      3
          and Richard Bernstein in the above-captioned litigation pursuant to Local R. 1 1-5(a) and Cal. R. Pro.
      4
          Conduct 3-700(A)(l). As this Court finds that Mr. Dollan has submitted satisfactory reasoning for
      5

          withdrawal, and that granting his Motion will not cause substantial prejudice or delay to any party.

      7                   IT IS HEREBY ORDERED THAT Matthew Dollan’s Motion to Withdraw as Counsel

     8    for amid curiae Christopher Shays, Christine Todd Whitman, Peter Keisler, Carter Phillips, John

          Bellinger III, Stanley Twardy, and Richard Bernstein is GRANTED, and Matthew Do]lan is hereby

          terminated as counsel pro hac vice in this proceeding.


 12
           DATED:      5/9/2019                     By:
 13
                                                    Hon. Honorable Haywood S. Gilliam, Jr.
                                                    United States District Court
15

If)

17

18

19

20

21

7-,



23

24

25

26

27

28
                                                           6
